925 So. 2d 1130 (2006)
Clifford MILLIKEN, Jr., Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-69.
District Court of Appeal of Florida, Fifth District.
April 13, 2006.
James Russo, Public Defender and Jeffrey M. Leukel, Assistant Public Defender, Sanford, for Petitioner.
Charles J. Crist, Jr., Attorney General, Tallahassee and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
Clifford Milliken, Jr. seeks a belated appeal. Unfortunately, the petition is facially insufficient. The petition fails to allege that Mr. Milliken made a timely request for an appeal which was not honored by counsel. See Fla. R.App. P. 9.141(c)(3)(F); State v. Trowell, 739 So. 2d 77 (Fla.1999); Moore v. State, 910 So. 2d 947 (Fla. 5th DCA 2005). Additionally, the oath is legally insufficient because it states that the facts contained in the petition are "true and correct to the best of his knowledge." See Moore. See also Scott v. State, 464 So. 2d 1171 (Fla.1985). Accordingly, we deny the petition without prejudice to Mr. Milliken to file a new petition containing sufficient allegations and a sufficient oath. See Vasquez v. State, 901 So. 2d 425 (Fla. 5th DCA 2005); Raley v. State, 884 So. 2d 501 (Fla. 5th DCA 2004).
PETITION DENIED WITHOUT PREJUDICE.
PLEUS, C.J., PALMER and MONACO, JJ., concur.